El Juez Presidente Sr. del Torio,
emitió la opinión del tribunal.
Díaz Hermanos demandaron en desahucio a Francisco Palau en una corte municipal y obtuvieron sentencia favorable. Apeló el demandado y la c’orte de distrito también dictó sentencia favorable a los demandantes, con imposición de las costas al demandado. Presentaron los demandantes su me-morándum, lo impugnó el demandado y, resuelto el caso en su contra, apeló para ante este tribunal.
La ley estableciendo el procedimiento para el juicio de desahucio de 1905, expresamente dispone que en tales jui-cios “No se dará en ningún caso más de una apelación.’’ Siendo esto así, no pudiendo apelarse de .la sentencia dic-tada por la corte de distrito, no cabe apelar tampoco de su orden resolviendo en definitiva la cuestión de costas que constituye la ejecución de uno de los pronunciamientos de la sentencia. Los razonamientos contenidos en la opinión de este tribunal emitida por el Juez Asociado Sr. Franco Soto en el caso de Marín v. American Railroad Co. of P. R., decidido en 5 de marzo último son aplicables.
*10Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Aldrey y Hutchi-son.
El Juez Asociado Sr. Wolf disintió.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.